t c memo united_states tax_court marci l carl c voigt petitioners v commissioner of internal revenue respondent docket no filed date marci l and carl c voigt pro sese wesley f mcnamara and thomas j travers for respondent memorandum opinion thornton judge this case is before us on respondent’s motion for entry of decision background the following factual summary is based on the pleadings the parties’ admissions and undisputed allegations in respondent’s motion for entry of decision this factual summary is set forth solely for purposes of deciding respondent’s motion for entry of decision it does not constitute findings_of_fact on their jointly filed federal_income_tax return petitioners claimed four dependency_exemption deductions a dollar_figure earned_income_credit eic and a dollar_figure wage_withholding_credit resulting in a dollar_figure claimed refund respondent remitted dollar_figure plus interest of petitioners’ claimed refund to the state of idaho in satisfaction of petitioner carl voigt’s petitioner unpaid child_support obligation pursuant to sec_6402 petitioners do not dispute this payment to the state of idaho respondent also alleges that on date he paid the dollar_figure balance plus interest of petitioners’ claimed refund to petitioner marci voigt pursuant to an injured_spouse claim and allocation request form that she filed with respondent petitioners dispute ever receiving this payment by notice_of_deficiency dated date respondent disallowed petitioners’ claimed eic and two of their claimed dependency_exemption deductions asserting a dollar_figure deficiency the parties are now in substantial agreement about the items reflected in the notice_of_deficiency petitioners concede that they are not entitled to their claimed eic respondent concedes that petitioners are entitled to the four dependency_exemption unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure deductions they claimed on their tax_return the parties agree that taking into account only these concessions petitioners’ deficiency is dollar_figure petitioners contend however that their tax_liability should be reduced to reflect what they allege to be respondent’s nonpayment of the dollar_figure balance of their claimed refund on date this case was called for trial from the calendar for the regularly scheduled session of the u s tax_court in boise idaho counsel for respondent and petitioner made their appearances and were heard counsel for respondent stated and petitioner agreed that the parties have reached an agreement as to the amount of the deficiency due but that petitioner wishes still to contest the allocation of payments from the refund counsel for respondent moved the court to deny petitioner’s claim for lack of jurisdiction the court ordered respondent to file a written motion within days respondent never filed the written motion as ordered by the court instead on date in a conference call with the parties and the court respondent’s counsel withdrew his oral petitioner carl c voigt petitioner clarified that he was contesting only whether respondent ever paid the balance of petitioners’ claimed refund that allegedly remained after respondent made payment to the state of idaho to offset petitioner’s child_support obligation pursuant to sec_6402 petitioner stated with regard to the sec_6402 offset i’ve done my research on that the state of idaho does show a credit to previous owed child_support for the son listed sent to them that’s not in contention jurisdictional motion on date respondent filed a motion for entry of decision by order dated date the court directed that petitioners could respond to respondent’s motion on or before date the court has received no response from petitioners discussion a jurisdiction the tax_court is a court of limited jurisdiction we may exercise our jurisdiction only to the extent authorized by statute sec_7442 320_us_418 by statute this court is authorized to redetermine the amount of a deficiency for a particular taxable_period as to which the commissioner issued a notice_of_deficiency and the taxpayer petitioned the court for review see sec_6212 sec_6213 and sec_6214 this court also has jurisdiction to determine the amount of any overpayment a taxpayer might have made for a year that is properly before the court on a petition to redetermine a deficiency sec_6512 if the court determines that there is such overpayment then the amount of such overpayment shall when the decision of the tax_court has become final be credited or refunded to the taxpayer id petitioners received a notice_of_deficiency with respect to their tax_year and duly petitioned this court to redetermine the deficiency accordingly this court has jurisdiction to redetermine the deficiency and to determine the amount of any overpayment see sec_6214 sec_6512 sec_7442 as explained more fully below our jurisdiction extends to the entire subject matter of petitioners’ correct_tax for their tax_year and encompasses their contention that they never received part of their claimed refund see 85_tc_527 b adequacy of the pleadings in his motion for entry of decision respondent contends that petitioners did not plead the disputed refund issue and accordingly should not be allowed to raise new issues at the calendar call as stated in rule a the purpose of the pleadings is to give the parties and the court fair notice of the matters in controversy and the basis for their respective positions it is evident that respondent had fair notice of petitioners’ contention regarding the disputed refund respondent’s counsel addressed the issue in both his date trial memorandum which he submitted to the court about weeks before the scheduled trial session and in a conference call with the parties and the court before the scheduled trial session in neither instance did respondent complain about petitioners’ failure to plead the disputed refund issue moreover in making his original withdrawn jurisdictional motion at the calendar call respondent raised no objection as to the adequacy of the pleadings having brought the disputed refund issue to the court’s attention both before the scheduled trial session and at calendar call and having orally moved the court to consider the issue albeit in a motion to dismiss for lack of jurisdiction respondent is scarcely in a position to complain now that the issue is not properly before us or that he would be surprised or prejudiced by our considering it taking into account petitioners’ status as pro_se litigants and seeking to accomplish substantial justice we deem the issue of the disputed refund to have been raised with respondent’s implied consent accordingly we treat this issue as if it had been raised in the pleadings cf rule b wilson v commissioner tcmemo_1994_454 n swope v commissioner tcmemo_1990_ n c might the disputed refund check affect the amount of the deficiency or give rise to an overpayment claim on the merits of his motion for entry of decision respondent contends no matter whether the disputed refund check was received or not the amount of the deficiency in this case as defined by sec_6211 is unaffected in addition given the amount of the agreed deficiency in this case dollar_figure the amount of the check dollar_figure is too small to produce an overpayment thus although the payment of the check is relevant to a calculation of the balance due from petitioners it is not relevant to the calculation of the deficiency and is too small to raise any chance of an overpayment receipt is therefore immaterial to the issues before the court as explained more fully below we agree that petitioners’ claim with respect to the disputed refund check does not decrease the amount of the otherwise agreed-upon deficiency and cannot give rise to an overpayment in the present circumstances no effect on the agreed-upon deficiency the disputed refund check is immaterial to the calculation of petitioners’ deficiency deficiency is a term of art defined in sec_6211 generally speaking and as relevant herein a deficiency is simply the amount by which the tax imposed under the law exceeds the amount of tax_shown_on_the_return sec_6211 the determination_of_a_deficiency under sec_6211 does not take into account payment or nonpayment of a claimed eic see wilson v commissioner tcmemo_2001_ moreover the amount of a deficiency is determined without regard to the amount of taxes withheld on a taxpayer’s income see sec_6211 and b 15_tc_947 in the instant case the tax imposed on petitioners’ income is zero the tax shown by petitioners on their tax_return was negative dollar_figure ie the amount of eic they showed on their tax_return and which they now concede is not allowable see sec_6211 accordingly whether or not petitioners ever received the disputed refund check the deficiency is dollar_figure ie the excess of dollar_figure over negative dollar_figure no overpayment claim the amount of the disputed refund check is too small to create an overpayment the term overpayment has been interpreted to mean any payment in excess of that which is properly due 332_us_524 see also 494_us_596 n the commonsense interpretation is that a tax is overpaid when a taxpayer pays more than is owed for whatever reason or no reason at all as relevant here sec_6401 provides that if the amount allowable as refundable credits such as the wage_withholding_credit under sec_31 and the eic under sec_32 exceeds the tax imposed the excess shall be considered an overpayment it is undisputed that for the year at issue petitioners have an allowable sec_31 wage_withholding_credit of dollar_figure pursuant to sec_6211 as relevant herein any excess of the amount of earned_income_credit eic claimed by the taxpayer over the amount of tax due shown on the return without regard to the eic is taken into account as a negative_amount of tax on their return petitioners claimed a dollar_figure eic the amount of tax due shown on the return without regard to the eic was zero accordingly under sec_6211 the dollar_figure excess of the former amount over the latter amount is treated as a negative_amount of tax indeed respondent contends that he has already paid out petitioners’ claimed overpayment which includes this dollar_figure amount as previously noted the tax imposed on petitioners’ income is zero accordingly if we were to find that respondent never paid out the part of petitioners’ claimed overpayment attributable to their dollar_figure wage_withholding_credit then pursuant to sec_6401 dollar_figure the excess of dollar_figure over zero would be considered an overpayment at least viewed in isolation our analysis however does not end there for ultimately in determining whether petitioners have made an overpayment the question is not how this dollar_figure item should be viewed in isolation but whether petitioners have made payment in excess of that which is properly due jones v liberty glass co supra pincite the answer to that question is clearly no although the tax imposed on petitioners’ income is zero there remains an agreed deficiency of dollar_figure due to their erroneously claiming the eic on their return of that sum it is undisputed that dollar_figure has been refunded to them or for their benefit if we were to assume as petitioners claim that the dollar_figure disputed refund check went astray and that petitioners’ dollar_figure wage inasmuch as petitioners concede that they were not entitled to the eic claimed on their tax_return the eic is not an allowable credit and so is not considered in determining the existence or amount of an overpayment pursuant to sec_6401 withholding credit was included in that check then petitioners have yet to pay the irs and the irs would be entitled to collect from them dollar_figure dollar_figure minus dollar_figure of the dollar_figure deficiency plus interest in short even if petitioners’ allegations about their nonreceipt of the disputed refund check were assumed to be true there would be no payment in excess of that which is properly due jones v liberty glass co supra pincite accordingly petitioners are not in a position to invoke our overpayment jurisdiction in conclusion because petitioners’ claim with respect to the disputed refund check cannot affect the amount of the deficiency otherwise agreed upon and cannot in these circumstances give rise to a claim for an overpayment there remains no material issue of fact relevant to disposing of this case accordingly we must grant respondent’s motion for entry of decision an order granting respondent’s motion will be entered although we are unable to address petitioners’ claim regarding the disputed refund check they are not without a remedy they may pay the assessed deficiency file a claim_for_refund with the internal_revenue_service and if the claim is denied sue for a refund in the federal district_court or the court of federal claims
